Citation Nr: 0401203	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  93-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





REMAND

On March 31, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  






Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and advise her 
that in order to establish entitlement to 
pension benefits, she must have served 
during a period of war for at least 90 
days, in the active military, naval, or 
air service.  Active military, naval, or 
air service means active duty; OR, active 
duty for training during which time she 
was disabled from a disease or injury in 
the line of duty; OR, any period of 
inactive duty training during which she 
was injured from an injury incurred or 
aggravated in the line of duty.  Advise 
her that if she believes that she is 
entitled to pension benefits under the 
law, then she must advise the Board of 
the branch of service, and the exact name 
and address(es) of the unit(s) to which 
she was assigned during the Persian Gulf 
War (August 2, 1990, through her 
discharge in 1997).  Request that she 
indicate the exact type of service 
(active duty, active duty for training, 
inactive duty training) that she 
performed during the relevant period.  

2.  Further, request that the veteran 
provide the specific name and addresses 
of the units to which she belonged in Ft 
Jackson and Ft Benjamin Harrison in 1980.  
Advise her that this information is 
necessary in order to contact those units 
to obtain any outstanding medical records 
pertaining to treatment she reportedly 
received for her back condition.  If she 
provides the necessary information, 
contact the appropriate state or federal 
agency and request that all of the 
veteran's service medical records are 
forwarded to the Board.     

3.Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated her for her low back condition 
since 1980.  Obtain records from each 
identified health care provider.

4.  Once she has responded to the above 
requests, contact the identified state or 
federal agency in order to verify that 
she had the required service during the 
Persian Gulf War.  This should include 
contact with the Defense Finance and 
Accounting Service in Cleveland, Ohio.  
Further, contact the National Personnel 
Records Center to obtain any service 
medical and personnel records within 
their possession.  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

5.  Obtain the veteran's medical records 
from the VA Medical Center in Providence, 
Rhode Island, for any treatment received 
in 1980.  Obtain the following types of 
records:  Notes; Discharge Summaries; 
Consults; Imaging (X-Ray, MRI, CT scan); 
Procedures; Problem List; Confirmed 
Diagnoses.

6.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
the etiology of her current back 
disorder.  Send the claims folder to the 
examiner for review.  Following the 
examination the examiner must provide a 
diagnosis of the veteran's current low 
back disorder and answer the following 
questions:
a.	Is it at least as likely as 
not that the veteran's 
current low back disorder 
had its onset in service, or 
is due to disease or injury 
incurred in service?
b.	Is it at least as likely as 
not that the veteran's 
current low back disorder is 
caused or aggravated by her 
service connected left knee 
disorder?  
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





